Citation Nr: 1140648	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  09-00 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1969 to November 1970.  Service in the Republic of Vietnam is indicated by the record.  The Veteran died in April 2006; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the appellant's claim.

In August 2011, the appellant presented sworn testimony during a personal hearing in Winston-Salem, which was chaired by the undersigned.  A transcript of the hearing has been associated with the VA claims folder.  At the August 2011 hearing, the appellant submitted additional evidence directly to the Board.  At that time, the appellant also submitted a written waiver of local consideration of this evidence.  This waiver is contained in the VA claims folder.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2011).


FINDINGS OF FACT

1.  The Veteran died in April 2006 at the age of 58.  The death certificate listed the Veteran's cause of death as malignant giant cell tumor - metastatic.

2.  At the time of the Veteran's death, he was not service-connected for any disability.

3.  The record demonstrates that the Veteran served in the Republic of Vietnam from January 1970 to November 1970.  Exposure to Agent Orange is therefore presumed.

4.  The competent medical evidence of record contains sufficient medical nexus evidence to establish that the Veteran's in-service exposure to Agent Orange was a contributory cause of the Veteran's death.  


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is warranted.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to service connection for the cause of the Veteran's death, which she contends was due to in-service herbicide exposure.  

In the interest of clarity, the Board will discuss certain preliminary matters.  The Board will then render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  

A VCAA notice letter was sent to the appellant regarding her claim in July 2006.  However, the Board need not discuss the sufficiency of either the VCAA notice letter or VA's development of the claim in light of the fact that the Board is granting the claim.  Thus, any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefit sought on appeal.

The Board notes that the July 2006 VCAA letter did not provide the appellant with notice regarding degree of disability and effective date as required by the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although the Board is granting service connection for the cause of the Veteran's death, the Board is not responsible for assigning an effective date for service connection.  The Board is confident that prior to any such determination, the agency of original jurisdiction will provide the appellant with appropriate notice under Dingess.

The appellant has been accorded ample opportunity to present evidence and argument in support of her claim.  See 38 C.F.R. § 3.103 (2011).  She has retained the services of a representative and, as indicated above, testified at a personal hearing before the undersigned.

Accordingly, the Board will proceed to a decision as to the issue on appeal.






Relevant law and regulations

Service connection - cause of death

In order to establish service connection for the cause of a veteran's death, the medical evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  See  
38 U.S.C.A. § 1310 (West Supp. 2011); 38 C.F.R. § 3.312 (2011).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death. The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  See 38 C.F.R. § 3.312(a) (2011).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  See
 38 C.F.R. § 3.312(b) (2011).

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  See 38 C.F.R. § 3.312(c)(1) (2011); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).  Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  See 38 C.F.R. § 3.312(c)(2) (2011).  However, service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of the death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  See 38 C.F.R. § 3.312(c)(3) (2011).

The regulations also state that there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition affected a vital organ and was of itself of a progressive and debilitating nature.  See 38 C.F.R. § 3.312(c)(4) (2011).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 
38 C.F.R. § .307(a)(6)(iii) (2011).

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e) (2011).

Combee considerations

In Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed. Cir. 1994), the United States Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  

As such, the Board must not only determine whether the veteran has a disability which is recognized by VA as being etiologically related to prior exposure to herbicide agents that were used in Vietnam, [see 38 C.F.R. § 3.309(e)], but also must determine whether his current disability is the result of active service under 38 U.S.C.A. § 1110 (West Supp. 2011) and 38 C.F.R. § 3.303(d) (2011).

Analysis

The appellant argues that service connection for the cause of the Veteran's death is warranted on the basis that the Veteran developed malignant giant cell tumors as a result of his exposure to Agent Orange during his Vietnam service.  See, e.g., the August 2011 Board hearing transcript.  She has pointed to no other possible in-service cause, and the Board has identified none after a thorough review of the record.

For the reasons and bases set out below, the Board has determined that the weight of the evidence supports a finding that the Veteran's cause of death was related to his in-service herbicide exposure.

In order to establish service connection for the cause of the Veteran's death, there must be:  (1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the Veteran's death.  Cf. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran died in April 2006 at the age of 58.  Accordingly, element (1) has been satisfied.

With respect to element (2), in-service incurrence or aggravation of a disease or injury, the Board will separately address disease and injury.

Concerning in-service incurrence or aggravation of disease, the Death Certificate listed the Veteran's cause of death as "malignant giant cell tumor - metastatic."  Service connection was not in effect for that condition at the time of the Veteran's death.

The Veteran's service treatment records are pertinently negative for any finding of cancer or tumors.  In addition, malignant giant cell tumor was initially identified in 1987, approximately seventeen years after service.  See the private treatment records dated September 1987.  The presumptive provisions of 38 C.F.R. 
§ 3.309(a) are therefore not for application.  Accordingly, in-service incurrence of disease is not shown.

With respect to in-service injury, the injury claimed is exposure to herbicides.  It is undisputed that the Veteran served in the Republic of Vietnam from January 1970 to November 1970.  Accordingly, herbicide [namely, Agent Orange] exposure is presumed from the record.  See 38 U.S.C.A. § 1116(f) (West Supp. 2011).  In-service injury has therefore been met.

Turning to crucial element (3), the Board initially notes that although malignant giant cell tumor of the tendon sheath is listed among the Agent Orange-related diseases enumerated in 38 C.F.R. § 3.309(e), the medical evidence shows that the Veteran's malignant giant cell tumor was not of the tendon sheath.  See the private treatment records dated June 2005 to October 2005.  Therefore, medical nexus may not be presumed as a matter of law.  However, notwithstanding the inapplicability of the Agent Orange regulations, the Board is obligated to fully consider whether the Veteran's fatal malignant giant cell tumor was the result of his active military service.  See Combee, supra; see also Brock v. Brown, 10 Vet. App. 155 (1997) (holding that the rationale employed in Combee also applies to claims based on exposure to Agent Orange).  Accordingly, the Board will move on to discuss whether service connection may be awarded on a direct basis (based on the Veteran's presumed exposure to herbicides).

The Board finds that the medical evidence in this case demonstrates that a contributory relationship existed between the in-service herbicide exposure and the Veteran's death.  Specifically, in a February 2006 letter, Dr. J.C. explained that the Veteran "was diagnosed with a malignant giant cell tumor involving the left shoulder in 1987 . . . He was then routinely followed doing well until March 2005 when he presented with bilateral lung masses . . . both positive for metastatic giant cell tumor."  Dr. J.C. continued, "[s]ubsequently, [the Veteran] has developed widely metastatic disease now with a large mass within the right shoulder, multiple mesenteric masses, a right inguinal mass, and retroperitoneal masses as well."  Dr. J.C. further noted the Veteran's in-service exposure to Agent Orange and opined, "[h]e clearly developed an unusual type of tumor which has most recently transformed and has taken on a clinical course very similar to metastatic sarcoma.  Since other sarcomas are clearly linked to Agent Orange, we believe it is likely that [the Veteran's] giant cell tumor may also be related to Agent Orange exposure."

Following the Veteran's death, Dr. J.C. submitted a follow-up letter dated July 2006.  In this letter, he further addressed the issue of medical nexus:  "[t]o clarify my previous comments, metastatic giant cell tumor is in the family of soft tissue sarcoma.  [The Veteran] was exposed to Agent Orange while in Vietnam.  It is my medical opinion that it is more likely than not that [the Veteran's] giant cell tumor was a direct result of his Agent Orange exposure while serving in the U.S. military in Vietnam."  He explained, "[m]y professional opinion is based on more than twenty-five years in academic practice of medical oncology including work at both the Durham Veterans Administration Medical Center and Duke University Medical Center, where I currently serve as the Chief of the Division of Medical Oncology."

Recently, the appellant submitted a third letter from Dr. J.C. in support of her claim.  In this June 2011 letter, Dr. J.C. reiterated his conclusion that the "malignant giant cell tumor which originally arose in the shoulder was a result of Agent Orange exposure."  He further stated, "[a]s noted in my previous letters, malignant giant cell tumor is the family of soft tissue sarcoma, which occurred in [the Veteran's] case in the development of soft tissue sarcoma."  He concluded, "[a]gain, my professional opinion, now based on more than thirty years of academic practice in medical oncology, including work at both the Durham Veterans Administration Medical Center and Duke University Medical Center, where I continue to serve as Chief of the Division of Medical Oncology, is that [the Veteran] developed this giant cell tumor and died from it related to his exposure to Agent Orange while in Vietnam."

The February 2006, July 2006, and June 2011 opinions of Dr. J.C. appear to have been based upon clinical expertise, medical research and experience as well as thorough review of the Veteran's treatment records and thoughtful analyses of the Veteran's entire history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that it is the 'factually accurate, fully articulated, sound reasoning' for an examiner's conclusion that contributes probative value to a medical opinion); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

Accordingly, the February 2006, July 2006, and June 2011 letters demonstrably articulate a substantial causal connection between the Veteran's in-service herbicide exposure and his death from malignant giant cell tumor.  See 38 C.F.R. 
§ 3.312(c)(1) (2011); see also Gabrielson, supra.  Thus, the competent medical evidence of record indicates the presumed herbicide exposure had at least a contributory effect on the cause of the Veteran's death.  Moreover, there is no medical evidence of record which directly contradicts these private opinions.

In sum, for the reasons and bases stated above, the Board concludes that the medical evidence is at least in equipoise as to whether the Veteran's death was causally related to his in-service herbicide exposure.  Therefore, the appellant's claim of entitlement to service connection for the cause of the Veteran's death is granted.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.




____________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


